Mr. Justice Wolf
delivered the opinion of the court.
As in this appeal judgment was rendered on the pleadings, the roll necessary for our consideration would he the complaint, the answer, the judgment itself, the notice of appeal and the certification of the record. The appellees, who have moved to dismiss, say the transcript could not possibly exceed fifty pages.
The filing of the notice of appeal was made on the 21st of July, 1934. At the time of the motion more than four months had elapsed from that date and more than five months from the date of the judgment. The appellant obtained in this court several extensions of time. The reasons alleged for obtaining them were unsatisfactory, given the very simple steps necessary to perfect the appeal before us. Appellant maintains that it is in time, as the last extension had *2not expired at the time of the motion. Under onr rules and diseretionally, we ' are not limited by ex parte extensions when the appellant has without real justification taken more than 90 days to prepare the record. See Buie 59.
The appeal should be dismissed for lack of diligence.